Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15: “on resources allocated with a PTRS or an aperiodic ZP CSI-RS overlapping with resources allocated with non-data overlap each other in the PDSCHs” would appear to be non-grammatical, especially with respect to the underlined portion.  
Claim 18: “while to the terminal while the second cell …” would appear to be nongrammatical, especially with regard to the underlined portion.
Dependent claims depending from the claims above are also rejected as indefinite for depending from an indefinite parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 12, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0009933 A1 to Zirwas et al., in view of U.S. Patent Publication No. 2016/0198443 A1 to Chen et al.
As to claim 1, Zirwas discloses a wireless communication system comprising: a first cell configured to communicate with a second cell and a terminal, wherein the first cell comprises a processor configured to control the first cell to (paragraphs 1-34, disclosing CoMP, which comprises a plurality of “base stations” and a terminal): 
select one of a plurality of transmission modes based on control information exchanged with the second cell (paragraphs 1-34, disclosing a CoMP system, where base stations in the CoMP system “exchange user data”, where “user data” may include “control information for the User Euipment”, such “user data” thus teaching the recited “control information”; further teaching that a “transmission mode” is selected depending on such “user data”, where “each base station [in the comp system] may use or select the same transmission mode”); and 
transmit a first data to the terminal according to the selected transmission mode while the second cell transmits a second data to the terminal according to the selected mode (see discussion and citations above), and 
wherein the terminal is configured to perform processing on the first data and the second data based on the selected transmission mode (see discussion and citations above, also see paragraph 38 and 45-47).
Zirwas does not appear to explicitly discloses scheduling modes related to rate matching of physical downlink shared channels (PDSCHs); transmit PDSCH data to the terminal according to the selected scheduling mode.
Chen discloses scheduling modes related to rate matching of physical downlink shared channels (PDSCHs) (paragraph 26-30, 37-39, disclosing the PDSCH being rate-matched around CRS patterns, thus each CRS pattern would teach a scheduling mode since the PDSCH would not be scheduled in a CRS RE); 
transmit PDSCH data to the terminal according to the selected scheduling mode (paragraph 26-30, 37-39, disclosing the PDSCH being rate-matched around CRS patterns, thus each CRS pattern would teach a scheduling mode, and teaching that the PDSCH is transmitted according to the CRS/scheduling pattern).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Chen, in conjunction with the method as disclosed and taught by Zirwas, to reject the limitations of this claim. Specifically, Chen’s teaching of “scheduling modes related to rate matching of physical downlink shared channels (PDSCHs)” and Zirwas’ teaching of “select one of a plurality of transmission modes based on control information exchanged with the second cell“ are combinable to reject “select one of a plurality of scheduling modes related to rate matching of physical downlink shared channels (PDSCHs) based on control information exchanged with the second cell”, since it would have been obvious to incorporate, combine and/or substitute Chen’s scheduling mode in/for the transmission mode in Zirwas’ teaching since scheduling mode is an instance of and closely related to transmission mode. Chen’s teaching of “transmit PDSCH data to the terminal according to the selected scheduling mode” and Zirwas’ teaching of “transmit a first data to the terminal according to the selected transmission mode while the second cell transmits a second data to the terminal according to the selected mode” are combine to reject “transmit a first PDSCH to the terminal according to the scheduling mode while the second cell transmits a second PDSCH to the terminal according to the selected mode” since PDSCH data is a kind of downlink DL data and scheduling mode is an instance of and closely related to transmission mode, thus teaching that these concepts could have been readily incorporated/substituted in the respective teachings. For similar reasons, Chen’s teaching of “transmit PDSCH data to the terminal according to the selected scheduling mode” is combinable with Zirwas’s teaching of “wherein the terminal is configured to perform processing on the first data and the second data based on the selected transmission mode” to reject “wherein the terminal is configured to perform processing on the first PDSCH and the second PDSCH based on the selected scheduling mode”. The cited references are also in the same field of endeavor regarding wireless communications involving multiple BSs/eNBs. The suggestion/motivation would have been to optimize and improve methods for implementing multi-BS/eNB/AP wireless communications such as COMP (Chen, paragraphs 1-17; Zirwas, paragraphs 1-55). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 9, Zirwas and Chen teach the system as in the parent claim 1. 
Chen further discloses wherein, the processor of the first cell is further configured to, based on a first scheduling mode being selected from among the plurality of scheduling modes, perform scheduling with the second cell in which a resource block on which rate matching of the first PDSCH is performed does not overlap with a resource block on which rate matching of the second PDSCH is performed. (paragraph 26-30, 37-39, disclosing the PDSCH being rate-matched around CRS patterns, thus each CRS pattern would teach a scheduling mode since the PDSCH would not be scheduled in a CRS RE; further see paragraph 17, disclosing dynamic point selection, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Chen, in conjunction with the method as disclosed and taught by Zirwas, to reject the limitations of this claim, since it would have been obvious to incorporate, combine and/or substitute Chen’s various varieties of Comp in Zirwas’ teachings. The cited references are also in the same field of endeavor regarding wireless communications involving multiple BSs/eNBs. The suggestion/motivation would have been to optimize and improve methods for implementing multi-BS/eNB/AP wireless communications such as COMP (Chen, paragraphs 1-17; Zirwas, paragraphs 1-55). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 12, Zirwas and Chen teach the system as in the parent claim 1. 
Zirwas discloses wherein the processor of the first cell is further configured to control the first cell to transmit a downlink control indicator (DCI) indicating the selected scheduling mode to the terminal, or set the selected scheduling mode through signaling with the terminal. (paragraphs 37-39)
Chen further discloses upper signaling (paragraph 3: RRC ).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Chen, in conjunction with the method as disclosed and taught by Zirwas, to reject “wherein the processor of the first cell is further configured to control the first cell to transmit a downlink control indicator (DCI) indicating the selected scheduling mode to the terminal, or set the selected scheduling mode through upper signaling with the terminal”, since it would have been obvious to modify Zirwas’s control signaling so that it is an upper layer RRC signaling, as taught by Chen. The cited references are also in the same field of endeavor regarding wireless communications involving multiple BSs/eNBs. The suggestion/motivation would have been to optimize and improve methods for implementing multi-BS/eNB/AP wireless communications such as COMP (Chen, paragraphs 1-17; Zirwas, paragraphs 1-55). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 13, Zirwas discloses a terminal (paragraphs 1-34, disclosing CoMP, which comprises a plurality of “base stations” and a terminal) comprising: 
a radio frequency integrated circuit (RFIC) configured to receive a first data from a first cell and a second data from a second cell based on a selected transmission mode (paragraphs 1-34, disclosing a CoMP system [teaching “to receive a first data from a first cell and a second data from a second cell”], where base stations in the CoMP system “exchange user data”, where “user data” may include “control information for the User Euipment”; further teaching that a “transmission mode” is selected depending on such “user data”, where “each base station [in the comp system] may use or select the same transmission mode” [teaching “based on a selected transmission mode”]); and 
a processor configured to perform processing on the first data and the second data based on the selected transmission mode (see discussion and citations above, teaching CoMP, also see paragraph 38 and 45-47).
Zirwas does not appear to explicitly discloses scheduling modes related to rate matching of physical downlink shared channels (PDSCHs); transmit PDSCH data to the terminal according to the selected scheduling mode.
Chen discloses scheduling modes related to rate matching of physical downlink shared channels (PDSCHs) (paragraph 26-30, 37-39, disclosing the PDSCH being rate-matched around CRS patterns, thus each CRS pattern would teach a scheduling mode since the PDSCH would not be scheduled in a CRS RE); 
transmit PDSCH data to the terminal according to the selected scheduling mode (paragraph 26-30, 37-39, disclosing the PDSCH being rate-matched around CRS patterns, thus each CRS pattern would teach a scheduling mode, and teaching that the PDSCH is transmitted according to the CRS/scheduling pattern).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Chen, in conjunction with the method as disclosed and taught by Zirwas, to reject the limitations of this claim. Specifically, Chen’s teaching of “scheduling modes related to rate matching of physical downlink shared channels (PDSCHs)” and Zirwas’ teaching of “a radio frequency integrated circuit (RFIC) configured to receive a first data from a first cell and a second data from a second cell based on a selected transmission mode“ are combinable to reject “a radio frequency integrated circuit (RFIC) configured to receive a first pdsch from a first cell and a second pdsch from a second cell based on a selected scheduling mode from among a plurality of scheduling modes related to rate matching of pdschs”, since it would have been obvious to incorporate, combine and/or substitute Chen’s scheduling mode in/for the transmission mode in Zirwas’ teaching since scheduling mode is an instance of and closely related to transmission mode. Chen’s teaching of “transmit PDSCH data to the terminal according to the selected scheduling mode” and Zirwas’ teaching of “a processor configured to perform processing on the first data and the second data based on the selected transmission mode” are combinable to reject “a processor configured to perform processing on the first pdsch and the second pdsch based on the selected scheduling mode” since PDSCH data is a kind of downlink DL data and scheduling mode is an instance of and closely related to transmission mode, thus teaching that these concepts could have been readily incorporated/substituted in the respective teachings. The cited references are also in the same field of endeavor regarding wireless communications involving multiple BSs/eNBs. The suggestion/motivation would have been to optimize and improve methods for implementing multi-BS/eNB/AP wireless communications such as COMP (Chen, paragraphs 1-17; Zirwas, paragraphs 1-55). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 18, see rejection for claim 1.

Claim(s) 2,17,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0009933 A1 to Zirwas et al., in view of U.S. Patent Publication No. 2016/0198443 A1 to Chen et al., further in view of U.S. Patent Publication No. 2014/0071841 A1 to Hu et al.
As to claim 2, Zirwas and Chen teach the system as in the parent claim 1. 
Hu further discloses wherein the processor of the first cell is further configured to select the selected scheduling mode based on performance information received from the terminal that indicates a supported processing method. (paragraph 52: “inter-cell DL interference report” sent from wireless terminal 30 being used to select a transmission/scheduling mode; also see Fig. 2 and paragraphs 1-27).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Hu, in conjunction with the method as disclosed and taught by Zirwas and Chen, to reject the limitations of this claim, since it would have been obvious to a phosita to incorporate the transmission/scheduling mode selection method in the context of comp in Hu in Zirwas and Chen’s collective teachings also regarding transmission/scheduling modes in CoMP. The cited references are also in the same field of endeavor regarding wireless communications involving multiple BSs/eNBs. The suggestion/motivation would have been to optimize and improve methods for implementing multi-BS/eNB/AP wireless communications such as COMP (Hu, paragraphs 1-27; Chen, paragraphs 1-17; Zirwas, paragraphs 1-55). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 17, Zirwas and Chen teach the system as in the parent claim 13. 
Hu further discloses wherein the processor is further configured to transmit a signal indicating a supportable processing method through the RFIC to the first cell and the second cell (paragraph 52: “inter-cell DL interference report” sent from wireless terminal 30 being used to select a transmission/scheduling mode; also see Fig. 2 and paragraphs 1-27).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Hu, in conjunction with the method as disclosed and taught by Zirwas and Chen, to reject the limitations of this claim, since it would have been obvious to a phosita to incorporate the transmission/scheduling mode selection method in the context of comp in Hu in Zirwas and Chen’s collective teachings also regarding transmission/scheduling modes in CoMP. The cited references are also in the same field of endeavor regarding wireless communications involving multiple BSs/eNBs. The suggestion/motivation would have been to optimize and improve methods for implementing multi-BS/eNB/AP wireless communications such as COMP (Hu, paragraphs 1-27; Chen, paragraphs 1-17; Zirwas, paragraphs 1-55). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 19, Zirwas and Chen teach the system as in the parent claim 18. 
Zirwas discloses wherein the selecting of the one of the plurality of transmission modes comprises: obtaining transmission information from the second cell; and selecting, by the first cell, the one of the plurality of transmission modes based on the transmission information (paragraphs 1-34, disclosing a CoMP system [teaching “to receive a first data from a first cell and a second data from a second cell”], where base stations in the CoMP system “exchange user data”, where “user data” may include “control information for the User Euipment”; further teaching that a “transmission mode” is selected depending on such “user data”, where “each base station [in the comp system] may use or select the same transmission mode” [teaching “based on a selected transmission mode”]).
Chen discloses scheduling modes and scheduling information related to rate matching of physical downlink shared channels (PDSCHs) (paragraph 26-30, 37-39, disclosing the PDSCH being rate-matched around CRS patterns, thus each CRS pattern would teach a scheduling mode since the PDSCH would not be scheduled in a CRS RE); 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Chen, in conjunction with the method as disclosed and taught by Zirwas, to reject the limitations of this claim. Specifically, Chen’s teaching of “scheduling modes and scheduling information related to rate matching of physical downlink shared channels (PDSCHs)” and Zirwas’ teaching of wherein the selecting of the one of the plurality of transmission modes comprises: obtaining transmission information from the second cell; and selecting, by the first cell, the one of the plurality of transmission modes based on the transmission information, are combinable to reject “wherein the selecting of the one of the plurality of scheduling modes comprises: obtaining scheduling information from the second cell; and selecting, by the first cell, the one of the plurality of scheduling modes based on the scheduling information”, since it would have been obvious to incorporate, combine and/or substitute Chen’s scheduling mode in/for the transmission mode in Zirwas’ teaching since scheduling mode is an instance of and closely related to transmission mode. The cited references are also in the same field of endeavor regarding wireless communications involving multiple BSs/eNBs. The suggestion/motivation would have been to optimize and improve methods for implementing multi-BS/eNB/AP wireless communications such as COMP (Chen, paragraphs 1-17; Zirwas, paragraphs 1-55). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
Hu further discloses receiving, by the first cell, performance information indicating a supportable processing method from the terminal; selecting, by the first cell, the one of the plurality of scheduling modes based on the performance information (paragraph 52: “inter-cell DL interference report” sent from wireless terminal 30 being used to select a transmission/scheduling mode; also see Fig. 2 and paragraphs 1-27).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Hu, in conjunction with the method as disclosed and taught by Zirwas and Chen, to reject the limitations of this claim, since it would have been obvious to a phosita to incorporate the transmission/scheduling mode selection method in the context of comp in Hu in Zirwas and Chen’s collective teachings also regarding transmission/scheduling modes in CoMP. The cited references are also in the same field of endeavor regarding wireless communications involving multiple BSs/eNBs. The suggestion/motivation would have been to optimize and improve methods for implementing multi-BS/eNB/AP wireless communications such as COMP (Hu, paragraphs 1-27; Chen, paragraphs 1-17; Zirwas, paragraphs 1-55). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 20, Zirwas, Hu and Chen teach the system as in the parent claim 19. 
Zirwas discloses further comprising transmitting, by the first cell, a downlink control indicator (DCI) indicating the selected scheduling mode to the terminal, or setting the selected scheduling mode through signaling with the terminal. (paragraphs 37-39)
Chen further discloses upper signaling (paragraph 3: RRC ).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Chen, in conjunction with the method as disclosed and taught by Zirwas, to reject “further comprising transmitting, by the first cell, a downlink control indicator (DCI) indicating the selected scheduling mode to the terminal, or setting the selected scheduling mode through upper signaling with the terminal”, since it would have been obvious to modify Zirwas’s control signaling so that it is an upper layer RRC signaling, as taught by Chen. The cited references are also in the same field of endeavor regarding wireless communications involving multiple BSs/eNBs. The suggestion/motivation would have been to optimize and improve methods for implementing multi-BS/eNB/AP wireless communications such as COMP (Chen, paragraphs 1-17; Zirwas, paragraphs 1-55). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.


Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0009933 A1 to Zirwas et al., in view of U.S. Patent Publication No. 2016/0198443 A1 to Chen et al., further in view of U.S. Patent Publication No. 2019/0280803 A1 to Muruganathan et al.
As to claim 15, Zirwas and Chen teach the system as in the parent claim 13. 
Zirwas and Chen do not appear to explicitly disclose wherein the processor is further configured to perform a homogeneous processing operation on resources allocated with a PTRS or an aperiodic ZP CSI-RS overlapping with resources allocated with non-data overlap each other in the PDSCHs.
Muruganathan further discloses wherein the processor is further configured to perform a homogeneous processing operation on resources allocated with a PTRS or an aperiodic ZP CSI-RS overlapping with resources allocated with non-data overlap each other in the PDSCHs. (paragraphs 132, 139, 142, 156)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Muruganathan, in conjunction with the method as disclosed and taught by Zirwas and Chen, to reject the limitations of this claim, since it would have been obvious to a phosita to process the resources disclosed in Zirwas utilizing the method disclosed in Muruganathan. The cited references are also in the same field of endeavor regarding wireless communications involving multiple BSs/eNBs. The suggestion/motivation would have been to optimize and improve methods for implementing wireless communications (Muruganathan, paragraphs 1-85; Hu, paragraphs 1-27; Chen, paragraphs 1-17; Zirwas, paragraphs 1-55). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 16, Zirwas, Muruganathan and Chen teach the system as in the parent claim 15. 
Zirwas and Chen do not appear to explicitly disclose wherein the homogeneous processing operation comprises a rate matching operation.
Muruganathan further discloses wherein the homogeneous processing operation comprises a rate matching operation. (paragraphs 132, 139, 142, 156)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Muruganathan, in conjunction with the method as disclosed and taught by Zirwas and Chen, to reject the limitations of this claim, since it would have been obvious to a phosita to process the resources disclosed in Zirwas utilizing the method disclosed in Muruganathan. The cited references are also in the same field of endeavor regarding wireless communications involving multiple BSs/eNBs. The suggestion/motivation would have been to optimize and improve methods for implementing wireless communications (Muruganathan, paragraphs 1-85; Hu, paragraphs 1-27; Chen, paragraphs 1-17; Zirwas, paragraphs 1-55). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.

Allowable Subject Matter
Claims 3-8, 10-11, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/               Primary Examiner, Art Unit 2463